DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 13, and 17, the closest reference to Bowers (US 8994004) disclose the Hybrid silicon optoelectronic device and method of formation. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 13, and 17.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a substrate separate from the III-V semiconductor, the substrate comprising a variable reflector, wherein an input of the variable reflector is optically coupled to an output of the gain region and an output of the variable reflector is optically coupled to an input of the optical amplifier”.
Regarding claim 13,
None of the cited prior arts discloses the claimed structural combination of independent claim 13, in particular having the limitation of “a semiconductor chip comprising a variable reflector optically disposed between the gain region and the optical amplifier such that the optical signal generated by the gain region passes through the variable reflector to reach the optical amplifier”.
Regarding claim 17,
None of the cited prior arts discloses the claimed structural combination of independent claim 17, in particular having the limitation of “a substrate with a side in a facing relationship with the semiconductor chip, the substrate comprising a variable reflector optically disposed between the gain region and the optical amplifier such that the optical signal generated by the gain region passes through the variable reflector to reach the optical amplifier”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828